


110 HR 973 IH: To amend the Internal Revenue Code of 1986 to allow

U.S. House of Representatives
2007-02-08
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		I
		110th CONGRESS
		1st Session
		H. R. 973
		IN THE HOUSE OF REPRESENTATIVES
		
			February 8, 2007
			Mr. Wolf introduced
			 the following bill; which was referred to the
			 Committee on Ways and
			 Means
		
		A BILL
		To amend the Internal Revenue Code of 1986 to allow
		  physicians a credit against income tax for providing charity
		  care.
	
	
		1.Short titleThis Act may be cited as the Charity
			 Care for the Uninsured Act of 2007.
		2.Charity care
			 credit
			(a)In
			 generalSubpart A of part IV of subchapter A of chapter 1 of the
			 Internal Revenue Code of 1986 (relating to nonrefundable personal credits) is
			 amended by inserting after section 25D the following new section:
				
					25E.Charity care
				credit
						(a)Allowance of
				creditIn the case of a
				physician, there shall be allowed as a credit against the tax imposed by this
				chapter for a taxable year the amount determined in accordance with the
				following table:
							
								
									
										If the physician has provided during such taxable
						year:The amount of the credit
						is:
										
										At least 25 but less than 30
						qualified hours of charity care$1,000.
										
										At least 30 but less than 35
						qualified hours of charity care$1,200.
										
										At least 35 but less than 40
						qualified hours of charity care$1,400.
										
										At least 40 but less than 45
						qualified hours of charity care$1,600.
										
										At least 45 but less than 50
						qualified hours of charity care$1,800.
										
										At least 50 qualified hours of
						charity care$2,000.
										
									
								
							
						(b)Qualified hours
				of charity careFor purposes of this section—
							(1)Qualified hours
				of charity careThe term qualified hours of charity
				care means the hours that a physician provides medical care (as defined
				in section 213(d)(1)(A)) on a volunteer or pro bono basis.
							(2)PhysicianThe term physician has the
				meaning given to such term in section 1861(r) of the Social Security Act (42
				U.S.C.
				1395x(r)).
							.
			(b)Conforming
			 amendmentThe table of sections for subpart A of part IV of
			 subchapter A of chapter 1 of such Code is amended by inserting after the item
			 relating to section 25D the following new item:
				
					
						Sec. 25E. Charity care
				credit.
					
					.
			(c)Effective
			 dateThe amendments made by this section shall apply to taxable
			 years beginning after December 31, 2007.
			
